Filed 2/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 22







State of North Dakota, 		Plaintiff and Appellee



v.



Raunlyn Scott Marsette, 		Defendant and Appellant







No. 20110285







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, State’s Attorney, P.O. Box 1108, Washburn, ND 58577-

1108, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant; submitted on brief.

State v. Marsette

No. 20110285



Per Curiam.

[¶1]	Raunlyn Marsette appeals from a district court judgment entered after he conditionally pled guilty to driving under the influence.  On appeal, Marsette argues the district court erred in denying his motion to suppress evidence because the arresting officer did not have reasonable and articulable suspicion for the stop of Marsette’s vehicle.  We summarily affirm under  N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring